.   . ,




          Honorable Justin A. Kever        Opinion No. WW-1219
          District Attorney
          Tom Green County                 Re:   Whether a Commissioners
          San Angelo, Texas                      Court is authorized
                                                 to discontinue the
                                                 Veterans Service
                                                 Office under Article
                                                 5798a-2, V.C.S., and
                                                 the facts stated.
          Dear Mr. Kever:
                    You have requested an opinion of this office on
          the following two questions:

                    (1) "18 the Commissioners Court authorized
               under article 5798a-2 to discontinue the Veterans
               Service Office upon the expiration of the date
               of the term for which the incumbent is appointed
               when said Court has determined that such office
               is no longer a public necessity?"
                      (2) "Is the Commissioners Court authorized
               to discontinue the services of the Veterans
               Service Officer upon completion of his two year
               term when the office is determined to be no
               longer   a public necessity?"
                    The oLinion request further states that the
          Commissioners Court of Tom Green County with all members
          present on September 11, 1961, voted to discontinue the
          Veterans Service Office effective January 1, 1962, which
          is the expiration date of the two year term for which the
          present incumbent has been appointed.
                    Section 1 of Article 5798a-2, Vernon's Civil
          Statutes, to which you refer, gives the Commissioners Court
          the xuthoritv to effectuate a Veterans County Service Office.
          This statute reads in part as follows:

                   "Section 1. The office of Veterans County
              Service Office is hereby created. When the
              Commissioners Court of a county shall determine
              that such an office is a public necessity in
              order that those residents of a county who have
Honorable Justin A. Kever, page 2 (WW-1219)


     served in the armed forces may promptly,
     wrowerlv and rightfullv obtain the benefits
     to which they are entitled, it shall by a
     majority v,oteof the full membership
                       _ ___    ~.~._~~_ thereof,
     maintain and operate such an office and shall
                                               ..~-
     appoint a Veterans County Service Officer
     . . .   (Emphasis supplied)
          From the above quoted statute, it can be
observed that this office was created by the Legislature.
However, the maintenance and operation of the office was
placed at the discretion of the Commissioners Court, upon
a determination by that body of a public necessity for the
operation of that office under the criteria set out. Conse-
quently, it is our opinion that although the office itseli'
could not be abolished or discontinued per se by the
Commissioners Court (it being a statutory office set up
by the Legislature), the court could, upon a determination
that a public necessity for such office no longer exists,
suspend the operation of the office by a majority vote
of the full membership of the court.
          We do not believe that it was the intention of
the Legislature to do a useless thing in this instance
by giving the Commissioners Court the authority to use
their discretion in determining a public necessity for the
operation of this office, and then, on the other hand,
denying all means of the court to use its discretion to
suspend the operation when a public necessity was found
to have ceased to exist. A primary rule of construction
of statutes is to ascertain and give effect to the intent
of the legislative body. Morrisv. Calvert, 320 S.W.2d
117 (Civ. App. 1959, err. ref., n.r.e.).

          The Court in the case of Wood v. State, 133 Tex.
110, 126 S.W.2d 4 (1939) spelled out this point in the
following language:
          "It is the settled law that statutes
     should be construed so as to carry out the
     legislative intent, and when such intent
     is once ascertained, it should be given
     effect, even though the literal meaning
     of the words used therein is not followed.
     . . .II
          In arriving at legislative intent it is of primary
imnortance to ascertain the purpose for which the statute
was enacted. Harris County v. Tennessee Products Pipe Line
co., 332 S.W.2d 77'/ (Civ. App. 196C-)-.Since the obvious
.-   .-




          Honorable Justin A. Kever, page 3 (WW-1219)


          purpose of this statute is to provide for the operation of
          this agency when a public necessity for such is found to
          exist, it seems entirely logical to us that when such
          public necessity is found to have become non-existent,
          it is within the power of the Commissioners Court to
          suspend the operation of that office. Looking to the
          subject matter and purpose here, we believe that our
          construction is in accord with the purposes for which
          this statute was passed, that it meets the criterion
          of reasonableness demanded in statutory interpretation.
          Southwest Sav. and Loan AssIn of -Houston v. Falkner,
          331 S.W.2d 917 (1960).

                    In reference to your second question, we believe
          in accordance with the above, that the Commissioners Court
          is also authorized to discontinue the services of the
          Veterans Service Of icer at the end of his term if the Court
          finds a public nece2sity for such office no longer exists.
          The officer here in question is subject to the general
          rule that in the absence of legal inhibition the governing
          body under which an officer holds may abolish the office, and
          in a statutory office, the Legislature may also authorize
          the Commissioners Court of any county to abolish an office
          insofar as that county is concerned, where the matter of
          filling such office in the first instance is left to the
          Court's discretion. Stanfield v. State, 83 Tex. 317, 1.8
          S.W. 577 (1892). We think it a reasonable interpretation
          that since the filling of the Veterans County Service Office
          in the first place was left to the Commissioners Court, upon
          a discretionary finding of a public necessity, the Court
          is authorized to discontinue the services of the officer
          in its discretion. (See 34 Tex. Jur. 387, Public Officers,
          Sec. 381.

                                 SUMMARY
                    The Commissioners Court of Tom Green County
               is authorized to discontinue both the operation
               of the Veterans County Service Office and the
               services of the Veterans County Service Officer
               upon a determination by a majority vote of the
               full membership of the Court that a public ne-
               cessity for such office under the criteria set
               out in Article 5798a-2, no longer exists.
                                              .   .   ‘.




Honorable Justin A. Kever, Page 4 (WW-1219)


                          Very truly yours,




EBS:dhs:kh

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman

Pat Bailey
William Colburn
Howard Mays
Dudley McCalla